Citation Nr: 0825013	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-38 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The appellant served on active duty with the National Guard 
from August 1977 to December 1977.  

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought.


FINDING OF FACT

A chronic right knee disorder was not demonstrated in-
service, such a disorder first appeared 28 years following 
discharge from active duty, and there is no competent 
evidence that a current right knee disorder is attributable 
to service.


CONCLUSION OF LAW

A chronic right knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated December 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, 
notice of what part VA will attempt to obtain.  VA did fail 
to fully comply with the provisions of 38 U.S.C.A. § 5103.  
Specifically, VA did not inform the appellant of how 
disability evaluations and effective dates are assigned.  The 
record, however, shows that any prejudice that failure caused 
was harmless, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, and thus any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

The RO adjudicated the appellant's claim without affording 
him a VA examination.  Under the VCAA, when the record does 
not contain sufficient medical evidence to make a decision on 
the claim, VA is obliged to provide an examination when:      
(1) the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability; and (2) the record indicates that the disability 
or signs and symptoms of a current disability may be 
associated with active service.  38 U.S.C.A. § 5103A(d).  The 
threshold for the duty to get an examination is rather low.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record 
does not, however, indicate that the appellant's current knee 
disorder may be associated with active service as there is no 
competent nexus linking his knee disorder to service and the 
first showing of a right knee disability is approximately 28 
years following his discharge from active duty.  Thus, 
despite the low threshold, the duty to provide an examination 
has not been triggered.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of these adjudications or prejudices the appellant's 
claim.  Accordingly, the Board will address the merits of the 
appellant's claim.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his written contentions, service 
treatment records, and private medical records.  Although 
this Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate his claim and what the evidence in the claim 
file shows, or fails to show, with respect to his claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1131;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a disorder was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id. at 456-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposed of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The appellant was diagnosed at St. Mary's Hospital in 
September 2005 with a right knee lateral meniscus tear and 
finds this qualifies as a current disability.  See September 
2005 St. Mary's Hospital discharge order.  The appellant has 
not provided any competent evidence or opinion, however, 
showing that his current right knee disorder was incurred in 
the line of duty or any nexus between his current knee 
disorder and military service.  His service records do not 
indicate any direct injury to his right knee while in 
service.  The appellant complained once of bilateral knee 
pain during service resulting from an unknown reason.  The 
assessment was stress to both knees.  See September 1977 
notes in Chronological Record of Medical Care.  Only one 
month later, however, the appellant received a normal knee 
exam.  See October 1977 notes in Chronological Record of 
Medical Care.  This is the only documented complaint of right 
knee pain in the appellant's service medical records.  
Furthermore, there is no competent opinion regarding the 
cause of the tear or linking his current right knee disorder 
to military service.

There is also no evidence establishing continuity of 
symptomatology.  After separation, the next earliest medical 
record addressing a right knee disorder is the September 2005 
discharge order from St. Mary's Hospital, dated almost 28 
years following the appellant's in-service complaint of knee 
pain.  

In view of the absence of any evidence of the claimed 
disability in service and any competent evidence of a nexus 
between the claimed disability and the appellant's service, 
service connection is not in order.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the appellant's claim, however, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


